RECEIVED

MAY 15 2019 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
TONY A, MOORE, CLERK ALEXANDRIA DIVISION

WESTERN DISTRICT OF LOUISIAN,
ALEXANDRIA, LOUISIANA

MICHAEL HILL CIVIL ACTION NO. 1:19-CV-101-P
Petitioner

VERSUS JUDGE DEE D. DRELL

STATE OF LOUISIANA, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein (Doc. 6), and after a de novo review of the record

including the objection filed by Petitioner, and having determined that the findings
and recommendation are correct under the applicable law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2254 (Doc. 1) is hereby DENIED and DISMISSED with prejudice as time-barred

under 28 U.S.C. § 2244(d)(1)(A).

St

=
THUS DONE AND SIGNED at Alexandria, Louisiana, this [4 day of

(MM AY , 2019.
——S—=_ :

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
